DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett et al. (GB 2033584 A, hereinafter Kellett) in view of Suzuki et al. (US 4225802 A, hereinafter Suzuki).
As to claim 1, Kellett teaches an accelerometer (title) comprising: 
a housing (being a housing comprising at least elements 10, 26 and 30) having an internal cavity (fig. 1); 
a piezoelectric material 16 disposed in the internal cavity; 
a mass 18 disposed in the internal cavity; and 
a spring 24 (pg. 2 line 40) compressively preloaded against the piezoelectric material (fig. 1 and pg. 2 lines 40-48 teach that the spring is compressed against the mass 18 by a thrust plate 26); 

Kellett does not teach wherein the mass is movable towards the piezoelectric material (because the mass is in constant contact with the piezoelectric material), and
wherein the spring is disposed between the piezoelectric material and the mass to bias the mass away from the piezoelectric material against a portion of the housing.
Suzuki teaches a piezoelectric knocking detector (title; fig. 2) comprising a housing 1, 11, a piezoelectric material 2 and a mass 6 biased between the housing and piezoelectric material at least by two springs 7-8, wherein the piezoelectric material generates a signal based on an acceleration applied to the detector (col. 3, lines 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kellett such that the mass is supported between the housing and piezoelectric material at least by a second spring as taught by Suzuki since such a modification would be a simple substitution of one method of supporting a mass between a housing and piezoelectric material for another for the predictable result that acceleration is still successfully detected.
Kellett as modified teaches wherein the mass 18 (Kellett) is movable towards the piezoelectric material (e.g. when spring 7 of Suzuki is compressed), and


As to claim 2, Kellett as modified teaches wherein the portion 26 (Kellett) of the housing comprises a removable top portion 26 (Kellett), the spring 7 (Suzuki) being disposed between the piezoelectric material 16 (Kellett) and the top portion 26 (Kellett) of the housing.

As to claim 3, Kellett as modified teaches wherein the removable top portion 26 (Kellett) is movable (when pushed by a threaded metal plug 30 – pg. 2 lines 45-50 of Kellett) to apply a predetermined compressive force to compressively preload the spring 7 (Suzuki) against the piezoelectric material 16 (Kellett).

As to claim 4, Kellett as modified teaches wherein the spring 7 (Suzuki) is a Bellville type spring (the shape of the spring 7, as described on col. 3 lines 56-57, col. 4 lines 15-18 and fig. 2 of Suzuki, is that of a Belleville type spring).

As to claim 7, Kellett as modified teaches wherein the spring 7 (Suzuki) is a first spring and the accelerometer further comprises a second spring 24 (Kellett) disposed between the mass and an internal surface of the housing (see the figure of Kellett).  

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki as applied to claim 1 above and further in view of Albert (US 4221131 A).
As to claim 5, Kellett as modified teaches the limitations of the claim except a stop for limiting a movement range of the mass in a direction opposite to a direction of the acceleration.
Albert teaches an accelerometer (fig. 2) with a mass 50, a housing 52 and a stop (e.g. stop A or B) for limiting a movement range of the mass in a direction opposite to a direction of the acceleration (i.e. if the acceleration is downward, then stop A prevents the mass from moving too far upward relative to the housing; if the acceleration is upward, then stop B prevent the mass from moving too far downward relative to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing and mass of Kellett as modified such that the housing has a stop for limiting a movement range of the mass in a direction opposite to a direction of the acceleration, as taught by Albert so as to further protect the piezoelectric element (in Kellett, pg. 1 lines 66-71 and pg. 2 lines 23-32 teach that the piezoelectric material is protected from excessive forces perpendicular to the sensing direction, and col. 3 lines 35-40 of Albert teach that the stop protects a sensitive element 68 from excessive force parallel to the sensing direction; therefore, it would have been obvious to incorporate the teachings of Albert to further protect the piezoelectric material of Kellett).

.

Claims 8-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett et al. (GB 2033584 A, hereinafter Kellett) in view of Suzuki et al. (US 4225802 A, hereinafter Suzuki) and Nie et al. (US 20200174034 A1, hereinafter Nie).
As to claim 8, Kellett teaches an accelerometer comprising: 
a housing (being a housing comprising at least elements 10, 26 and 30) having a first internal cavity; 
a first piezoelectric material 16 disposed in the first internal cavity; 
a first mass 18 disposed in the first internal cavity ; 
a first spring 24 compressively preloaded against the first piezoelectric material; and 
wherein the first mass is movable when the housing experiences a first acceleration (in response to the shock or vibrations, discussed above) in a first direction (vertical direction in fig. 1) such that the first mass acts upon the first spring and the first spring acts against the first piezoelectric material (e.g. when the device in fig. 1 is accelerated downward, the mass will move upward against the spring and the spring will act slightly less compressively against the piezoelectric material), the first piezoelectric material outputting a first signal corresponding to a magnitude of the first acceleration (see pg. 2 lines 71-89)C:\Myfiles\Applications\10141\10141.AM2.docsignal corresponding to a magnitude of the first acceleration; and .
Kellett does not teach that the housing has a second internal cavity;

the first mass is movable towards the first piezoelectric material;
a second mass disposed in the second internal cavity to be movable towards the second piezoelectric material; 
the first spring is disposed between the first piezoelectric material and the first mass to bias the first mass away from the piezoelectric material against a first portion of the housing;
a second spring disposed between the second piezoelectric material and the second mass to bias the second mass away from the piezoelectric material against a second portion of the housing such that the second spring is compressively preloaded against the second piezoelectric material; 
the second mass is movable when the housing experiences a second acceleration in a second direction such that the second mass acts upon the second spring and the second spring acts against the second piezoelectric material, the second piezoelectric material outputting a second signal corresponding to a magnitude of the second acceleration, the first acceleration being in a direction different from a direction of the second acceleration.
Regarding the limitation of a first spring disposed between the first piezoelectric material and the first mass,
Suzuki teaches a piezoelectric knocking detector (title; fig. 2) comprising a housing 1, 11, a piezoelectric material 2 and a mass 6 biased between the housing and piezoelectric material at least by two springs 7-8, wherein the piezoelectric material generates a signal based on an acceleration applied to the detector (col. 3, lines 17-28).

Regarding the second cavity and second mass,
Nie teaches the concept of a three-axis piezoelectric accelerometer (fig. 2; ¶27 teaches that the three-axis accelerometer is comprised of three accelerometers 2 aligned along the X, Y and Z axes) comprising a housing (formed of a base 4 and covers 7 covering each of the accelerometers – see ¶29 and ¶41), wherein the housing contains each of the accelerometers in a respective cavity formed between the respective covers 7 and the base 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kellett as modified to be configured as a 3-axis accelerometer wherein the housing is modified to be configured with three sets of the modified Kellett’s accelerometer structure aligned along the X-Z axes, as taught by Nie so as to be able to sense along all three axes.
Kellett as modified teaches that the housing 10 (Kellett) has a second internal cavity (for containing a second of the three accelerometers);
a second piezoelectric material (this is identical to the first piezoelectric material 16 taught by Kellett and is associated with the second of the three accelerometers) disposed in the second internal cavity; 

a second mass (this is identical to the first mass 18 taught by Kellett and is associated with the second of the three accelerometers) disposed in the second internal cavity to be movable towards the second piezoelectric material; 
the first spring 7 (Suzuki) is disposed between the first piezoelectric material 16 (Kellett) and the first mass 18 (Kellett) to bias the first mass away from the piezoelectric material against a first portion 26 (Kellett) of the housing;
a second spring (identical to spring 7 of Suzuki, but associated with the second of the three accelerometers) disposed between the second piezoelectric material and the second mass to bias the second mass away from the piezoelectric material against a second portion (identical to part 26 of Kellett, but associated with the second of the three accelerometers) of the housing such that the second spring is compressively preloaded against the second piezoelectric material (the second accelerometer works in the same manner as the first accelerometer); 
the second mass is movable when the housing experiences a second acceleration in a second direction such that the second mass acts upon the second spring and the second spring acts against the second piezoelectric material, the second piezoelectric material outputting a second signal corresponding to a magnitude of the second acceleration, the first acceleration being in a direction different from a direction of the second acceleration (the second accelerometer works in the same manner as the 

As to claim 9, Kellett as modified teaches wherein the first portion 26 (Kellett) of the housing comprising a first removable top portion 26 (Kellett), the first spring 7 (Suzuki) being disposed between the first piezoelectric material 16 (Kellett) and the first removable top portion of the housing.

As to claim 10, Kellett as modified teaches wherein the first removable top portion 26 (Kellett) is movable (when pushed by a threaded metal plug 30 – pg. 2 lines 45-50 of Kellett) to apply a predetermined compressive force to compressively preload the first spring 7 (Suzuki) against the first piezoelectric material 16 (Kellett).

As to claim 11, Kellett as modified teaches wherein the spring 7 (Suzuki) is a Bellville type spring (the shape of the spring 7, as described on col. 3 lines 56-57, col. 4 lines 15-18 and fig. 2 of Suzuki, is that of a Belleville type spring).

As to claim 14, Kellett as modified teaches a third spring (this is identical to the first spring 7 taught by Suzuki, and is associated with the third of the three accelerometers) disposed between the first mass 18 (Kellett) and an internal surface of the housing (the first internal surface is formed by the cavity housing the internal structure of the third accelerometer; along a straight line, the third spring lies between the first mass and the first internal surface).

As to claim 15, Kellett as modified teaches wherein the second portion of the housing comprising a second removable top portion (this is identical to the first removable top portion 26 of Kellett, and is associated with the second of the three accelerometers), the second spring being disposed between the second piezoelectric material and the second removable top portion of the housing (this is similar to how the first spring 7 of Suzuki is between Kellett’s first piezoelectric material 16 and first removable top portion 26).

As to claim 16, Kellett as modified teaches wherein the second removable top portion is movable to apply a predetermined compressive force to compressively preload the second spring against the second piezoelectric material (Kellett teaches wherein the first removable top portion 26 is movable when pressed by a threaded plug 30 to compress against the first piezoelectric material 16, as taught in fig. 1, and this is similarly the case for the second of the three accelerometers).

As to claim 17, Kellett as modified teaches wherein the second spring is a Bellville type spring (the second spring is identical to the first spring 7 of Suzuki, which is a Bellville spring as previously discussed).

As to claim 20, Kellett as modified teaches a third spring (this is identical to the first spring 7 of Suzuki, and is associated with the third of the three accelerometers) .

Claims 12-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki and Nie as applied to claim 8 above and further in view of Albert (US 4221131 A).
As to claim 12, Kellett teaches the limitations of the claim except a stop for limiting a movement range of the first mass in a direction opposite to the direction of the first acceleration.
Albert teaches an accelerometer (fig. 2) with a mass 50, a housing 52 with a cavity (formed by the housing 52) and a stop (e.g. stop A of B) in the wall of the cavity for limiting a movement range of the mass in a direction opposite to a direction of the acceleration (i.e. if the acceleration is downward, then stop A prevents the mass from moving too far upward relative to the housing; if the acceleration is upward, then stop B prevent the mass from moving too far downward relative to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the respective cavities and masses of Kellett as modified such that each cavity has a stop for limiting a movement range of each mass in a direction opposite to a respective direction of acceleration, as taught by Albert so as to further protect the piezoelectric elements (in Kellett, pg. 1 lines 66-71 and pg. 2 lines 23-32 teach that the piezoelectric material is protected from excessive forces perpendicular to the sensing direction, and col. 3 lines 35-40 of Albert teach that the stop protects a sensitive element 68 from excessive force parallel to the sensing 

As to claim 13, Kellett as modified teaches wherein the stop (stop A or B of Albert) is a step formed on an interior surface of the housing.

As to claim 18, Kellett as modified teaches the limitations of the claim except a stop for limiting a movement range of the second mass in a direction opposite to the direction of the second acceleration.
Albert teaches an accelerometer (fig. 2) with a mass 50, a housing 52 with a cavity (formed by the housing 52) and a stop (e.g. stop A of B) in the wall of the cavity for limiting a movement range of the mass in a direction opposite to a direction of the acceleration (i.e. if the acceleration is downward, then stop A prevents the mass from moving too far upward relative to the housing; if the acceleration is upward, then stop B prevent the mass from moving too far downward relative to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the respective cavities and masses of Kellett as modified such that each cavity has a stop for limiting a movement range of each mass in a direction opposite to a respective direction of acceleration, as taught by Albert so as to further protect the piezoelectric elements (in Kellett, pg. 1 lines 66-71 and pg. 2 lines 23-32 teach that the piezoelectric material is protected from excessive forces perpendicular to the sensing direction, and col. 3 lines 35-40 of Albert teach that the stop protects a sensitive element 68 from excessive force parallel to the sensing 

As to claim 19, Kellett teaches wherein the stop is a step (stop A or B of Albert) formed on an interior surface of the housing.
Response to Arguments
Applicant’s arguments filed 12/13/21 have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853            


/JILL E CULLER/           Primary Examiner, Art Unit 2853